[Cite as State v. Jackson, 2015-Ohio-3742.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :   APPEAL NO. C-140573
                                                       TRIAL NO. B-1404587B
        Plaintiff-Appellee,                        :

  vs.                                              :      O P I N I O N.

DONTONYO JACKSON,                                  :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: September 16, 2015


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Josh Thompson,
Assistant Public Defender, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS



S TAUTBERG , Judge.

       {¶1}   Defendant-appellant Dontonyo Jackson admitted to breaking into a

GameStop store and a RadioShack store and stealing merchandise by smashing

through each of the stores’ walls with a sledgehammer. He pleaded guilty to two

counts of breaking and entering, and to possessing criminal tools. Following the

completion of a presentence investigation report (“PSI”), the trial court conducted a

sentencing hearing and sentenced Jackson to three years of community control,

imposed a $250 fine, and ordered Jackson to pay $5777.81 in restitution.           This

appeal followed.

       {¶2}   In one assignment of error, Jackson contends that the trial court erred

in imposing $1,982.35 of the restitution award because that amount was not an

“economic loss” under R.C. 2929.18(A)(1). This argument has no merit.

       {¶3}   It is within a trial court’s discretion to order restitution in any amount

consistent with the victim’s economic loss, and we review the trial court’s judgment

for an abuse of that discretion. State v. Lalain, 136 Ohio St. 3d 248, 2013-Ohio-3093,

994 N.E.2d 423, paragraph one of the syllabus; Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983); R.C. 2929.18(A)(1). “Economic loss” is “any

economic detriment suffered by a victim as a direct and proximate result of the

commission of an offense.” R.C. 2929.01(L). This includes the cost of repairing or

replacing damaged property. Lalain at paragraph one of the syllabus.

       {¶4}   At Jackson’s sentencing hearing, GameStop requested $4,415.67 in

restitution. Of this amount, $1,982.35 was attributed to payments that GameStop

had made to security personnel hired to guard against further break-ins after

GameStop had rebuilt the wall Jackson had demolished, but before the cement in the




                                       2
                     OHIO FIRST DISTRICT COURT OF APPEALS



concrete block wall had set.      Jackson claims that this part of the award was

unwarranted.

       {¶5}    Before turning to the merits of Jackson’s appeal, we note that a trial

court ordinarily is required to conduct an evidentiary hearing in cases where the

amount of restitution is disputed. R.C. 2929.18(A)(1); Lalain at paragraph two of the

syllabus. However, Jackson affirmatively relinquished his right to a hearing in open

court, and he therefore waived his right to it. See State v. Rogers, __ Ohio St.3d __,

2015-Ohio-2459, __N.E.3d__, ¶ 20. Under these circumstances, we look to the

arguments made at the sentencing hearing and to the PSI to determine whether the

award was warranted. See R.C. 2929.18(A)(1).

       {¶6}    At the sentencing hearing, Jackson essentially contended that the

security-guard costs were not proximately caused by his crime. He makes a similar

argument on appeal. The term, “proximate cause,” is often difficult to define as

applied to the facts of a particular case. Clinger v. Duncan, 166 Ohio St. 216, 222, 141
N.E.2d 156 (1957). But “it is generally true that, where an original act is wrongful * *

* and in a natural and continuous sequence produces a result which would not have

taken place without the act, proximate cause is established.” Id.

       {¶7}    In this case, we find that the security-guard costs were proximately

caused by Jackson’s crime.     GameStop’s wall repair was not complete until the

cement in the wall had set. Guarding the store against further break-ins until the wall

that Jackson had demolished was fixed was an act naturally and continuously

flowing from Jackson’s crime.      And the PSI contained a receipt showing that

GameStop hired the security guards at a cost of $1,982.35.                Under these

circumstances, we hold that the trial court did not abuse its discretion in ordering

$1982.35 in restitution.



                                       3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}    Jackson cites several cases that disallowed restitution for costs

incurred by victims for the installation of security systems or for costs incurred for

other security measures taken after the victims had suffered break-ins or property

loss. See State v. Seele, 6th Dist. Sandusky No. S-13-025, 2014-Ohio-1455; State v.

Nash, 8th Dist. Cuyahoga No. 98658, 2013-Ohio-1346; State v. Plants, 8th Dist.

Cuyahoga No. 101552, 2014-Ohio-5293. These cases are distinguishable in that each

case involved general and permanent safety measures that the victims had

undertaken to make their respective premises more secure, overall, following the

crimes at issue. Seele at ¶ 9; Nash at ¶ 34-36; Plants at ¶ 5. Here, GameStop

temporarily hired security guards to ensure the safety and integrity of the store until

the cement had set. Once the wall was fixed, GameStop stopped hiring guards.

       {¶9}    Jackson’s sole assignment of error is overruled.   The judgment of the

trial court is affirmed.

                                                                   Judgment affirmed.
CUNNINGHAM, P.J., and MOCK, J., concur.


Please note:
       The court has recorded its own entry this date.




                                        4